Title: To Thomas Jefferson from Albert Gallatin, 27 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     April 27th. 1805
                  
                  I enclose a letter received from Govr. Harrison on the subject of the salt springs; and a copy of a letter previously written to him, but which he had not yet received at the Date of his own. Must we wait for further information & for his answer, or take any other steps?
                  With great respect Your obedient Sert.
                  
                     Albert Gallatin
                     
                  
                  
                     A copy of the contract is enclosed. There is also bond with security for its performance
                  
               